Citation Nr: 9926591	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-00 063	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York





THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to the receipt of VA benefits.





ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The appellant served on active duty from November 1981 to 
August 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 administrative decision of the RO.  



FINDINGS OF FACT

1.  The appellant enlisted in the United States Marine Corps 
in November 1981 and received a discharge under other than 
honorable conditions in August 1984.  

2.  During service, the appellant committed and was punished 
for at least five violations of the United States Code of 
Military Justice; he was also convicted by court-martial of 
three additional charges.  



CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 5303 
(West 1991); 38 C.F.R. §§ 3.1(d), 3.12, 3.354 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the appellant's service records shows that he 
enlisted in the United States Marine Corps in November 1981.  
The evidence indicates that from July 6 to 11, 1982, the 
appellant was absent without authority.  As a result, he was 
restricted to the area limits of his battery for a period of 
14 days; was ordered to perform extra duties for a period of 
14 days; and forfeited $110.00 per month for one month.  He 
did not appeal the findings or punishment.  

From May 2 to 9, 1983, the appellant again was absent without 
authority.  On May 13, 1983, the appellant disobeyed an order 
to secure his M-16 weapon properly.  As a result of these 
violations, he forfeited $150.00 and was ordered to perform 
extra duties for a period of 14 days.  He did not appeal the 
findings or punishment.  

From May 29 to November 18, 1983, the appellant participated 
in the Multinational Peacekeeping Force in Beirut, Lebanon.  

On June 19, 1983, the appellant willfully disobeyed an order 
"not to go outside the wire around the perimeter."  On the 
same date, he wrongfully appropriated five booby trap 
simulators, of a value of about $20.00, the property of the 
United States Government.  On July 20, 1983, the appellant 
was found sleeping on post as a sentinel.  In August 1983, he 
was tried by court-martial and found guilty of all three 
specifications.  As a result, he was reduced to pay grade E-
1, was ordered to hard labor without confinement for 45 days, 
and forfeited $382.00 per month for one month.  He was 
counseled concerning the deficiencies in his performance and 
conduct.  

From January 20 to March 15, 1984, the appellant was absent 
without authority.  From June 11 to 13, 1984, the appellant 
again was absent without authority.  He was placed in 
confinement from June 13 to July 23, 1984, and discharged 
from the service on August 2, 1984.  

In an April 1997 Administrative Decision, the RO determined 
that the appellant's discharge occurred as the result of 
willful and persistent misconduct.  As a result, it was 
concluded that the discharge under other than honorable 
conditions was considered to be a discharge under 
dishonorable conditions for VA purposes and a bar to the 
receipt of VA benefits.  

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  VA benefits are not payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 C.F.R. § 3.12(a).  A discharge or release 
for certain offenses, including willful and persistent 
misconduct, is considered to have been under dishonorable 
conditions.  38 C.F.R. § 3.12(d)(4).  An exception is 
provided under that regulation if the discharge was because 
of a minor offense and service was otherwise honest, faithful 
and meritorious.  Additionally, a discharge under 
dishonorable conditions will not constitute a bar to benefits 
if the individual was insane at the time of the offense 
caused the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  An insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354.  

The appellant, in essence, asserts that the RO erroneously 
concluded that his offenses were persistent and willful.  

The Board concludes that the discharge under other than 
honorable conditions was the result of the appellant's own 
willful and persistent misconduct.  The record clearly shows 
that the appellant's offenses occurred in a relatively short 
period of time and were the type of offenses that precluded 
the appellant from performing his military duties, and the 
military authorities found that he had committed all of the 
offenses.  The appellant has offered nothing to support any 
contention that the offenses should be considered "minor."  
Indeed, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the "Court") has held 
that unauthorized absence is the type of offense that would 
interfere with and preclude the performance of an appellant's 
military duties and thus cannot constitute a minor offense.  
See Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).  The 
evidence clearly shows a pattern of behavior that constituted 
willful and persistent misconduct.  The appellant has 
submitted no argument that his misconduct is such that his 
service would be considered the honest, faithful and 
meritorious service that VA benefits are intended to reward.  

The appellant has not specifically asserted that he was 
insane at the time of the commission of the offenses, 
although he did allege that he had a mental disorder in 
service.  As noted hereinabove, the applicable regulation 
provides an exception to the bar to benefits only if the 
individual was insane at the time of the offense caused the 
discharge.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).  The 
Court has held that, under the insanity exception, both the 
acts leading to discharge and the insanity must occur 
simultaneously.  Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).  

The service records do not show that the appellant was insane 
at the time of the conduct leading to his discharge.  The 
appellant was referred for psychiatric group therapy and 
identified as potentially having a post-traumatic stress 
syndrome in April 1984.  Apparently, this was related to the 
October 23, 1983, bombing of the Marine barracks in Beirut.  
As noted hereinabove, however, with the exception of the two 
incidents in 1984 when he was absent without authority, all 
other incidents occurred prior to the bombing.  Indeed, 
although the offenses for which he was convicted by court-
martial occurred approximately three weeks after he arrived 
in Beirut, his persistent misconduct began prior to his 
service in Beirut.  

The Board concludes that the appellant's conduct during 
service clearly constituted willful and persistent 
misconduct.  There is no evidence of insanity at the time of 
the misconduct.  Therefore, the appellant's discharge must be 
considered as having been under dishonorable conditions and 
is a bar to VA benefits.  




ORDER

As the character of the appellant's discharge from service is 
a bar to the receipt of VA benefits, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

